Title: Franklin or Arthur Lee (?) to Genet, [c. 26 October 1778]
From: Franklin, Benjamin,Lee, Arthur
To: Genet, Edme-Jacques


[c. October 26, 1778]
On October 24 Genet wrote each of the commissioners asking a response to a number of articles in a New York loyalist newspaper. The Affaires in its cahier dated October 26 (but probably published somewhat later) printed three such responses. The third of these (pp. ccxl–ccxlvii) was a translation of Adams’ and is published in the Papers of John Adams. The first (pp. ccxxvi–ccxxxv) is written in such a pedestrian style (and contains historical inaccuracies) that it could scarcely have been composed by Franklin. We publish the second which might well have been written by either Franklin or Lee.
 
No. II.
On dit que le Diable cite quelque fois l’Ecriture Sainte pour en venir à ses fins. D’après ce principe nous voyons les Commissaires de la Grande-Bretagne citer dans leurs remontrances au Congrès du 7 Août “les moyens imaginés par les hommes pour adoucir les horreurs de la guerre, pour faciliter le rétablissement de la paix, la foi des cartels, des capitulations militaires, des conventions et traités qu’on stipule même pendant la continuation des hostilités.”
Si le Congrès veut bien se donner la peine de répondre à cette réquisition, il lui sera tres-aisé de faire voir que les Généraux Anglois ont follement rompu pendant toute la guerre chacun des traités et conventions qui avoient été signés. Le Général Gage a violé ouvertement une convention solemnelle en retenant un grand nombre d’Habitans de Boston après qu’ils eurent rendu leurs armes, comme une condition en vertu de laquelle il devoit leur être permis de sortir de la Ville avec leurs effets.
Les Soldats Américains faits prisonniers par capitulations au fort des Cèdres dans le Canada sont un autre exemple bien frappant du peu de respect qu’ont les Anglois pour les capitulations. Ils souffrirent que ces misérables prisonniers fussent écharpés et égorgés par les Sauvages aussitôt qu’ils se furent rendus.
Ce fait parut d’une atrocité si révoltante, que le Congrès se crut obligé d’en faire informer, et après avoir reçu les preuves les plus évidentes, il prit les résolutions suivantes le 10 Juillet 1776.
Arrêté que les Anglois, en pillant le bagage des soldats de la garnison des Cèdres, en les dépouillant de leurs habits et en livrant ces soldats aux Sauvages, ont violé la capitulation.
Arrêté qu’en massacrant les prisonniers de guerre ils ont manifestement et inhumainement outragé les loix de la nature et le droit des gens, que les auteurs, fauteurs et instigateurs de cette barbarie mériteroient d’être punis séverement.
Arrêté que si l’ennemi se permettoit à l’avenir de pareils actes de violence, en mettant à mort, tourmentant ou maltraitant de toute autre maniere quelconque les prisonniers détenus chez lui, on aura recours aux représailles comme le seul moyen de prévenir l’éffusion du sang humain.
Le Congrès crut qu’il étoit convenable de menacer d’agir de représailles. Mais les prisonniers Anglois bien loin d’en avoir été la victime n’ont au contraire reçu pour tous traitemens que ceux que l’humanité croit devoir aux malheureux. Après ces observations sur les procédés de l’armée Angloise et sur les résolutions que le Congrès a prises en conséquence, il étoit suffisamment autorisé à ne rendre aucun compte des motifs qu’il a eu de retenir l’armée du Général Burgoyne. Mais dans cette circonstance comme dans toutes les autres, il n’a agi que d’après les principes les plus vertueux.
Sans publier, à l’instar des Commissaires Anglois, une suite de maximes rebatues et de lieux communs sur la foi due aux Traités et aux Capitulations, il connoissoit toute la force de ces Traités et il auroit rempli en tout point la convention faite avec le Général Burgoyne, si celui-ci ne l’avoit déclarée rompue sous les plus frivoles prétextes. La conduite ultérieure du Général Anglois a donné les plus fortes raisons de croire que son intention étoit d’agir comme si la convention eût été réellement rompue de la part des Américains et de joindre son armée à celle du Général Howe. Le 8 du mois de Janvier dernier le Congrès a exposé de la maniere la plus ample et la plus satisfaisante les motifs de sa conduite; ils ont été rendus publics et il n’y a pas d’homme raisonnable qui ne les ait approuvés. Son arrêté finit de la manière suivante:
L’accusation faite par le Lieutenant général Burgoyne dans sa lettre au Major général Gates du 14 Novembre, d’une violation de foi publique de la part de ces Etats, n’est fondée sur aucune expression des articles de la Convention de Saratoga; cette accusation dévoile pleinement l’intention du Général Burgoyne, et elle donne de justes sujets de craindre qu’il ne se serve de cette prétendue infraction à la convention pour se dégager lui et l’armée à ses ordres de l’obligation où ils se trouvent à l’égard de ces Etats-unis; et la sureté que ces Etats ont eue dans l’honneur personnel du Général Burgoyne, étant détruite par-là. En conséquence, arrêté que l’embarquement du Lieutenant général Burgoyne et des troupes à ses ordres, sera suspendu jusqu’à ce qu’une ratification claire et formelle de la convention de Saratoga soit convenablement notifiée au Congrès par la Cour de la Grande-Bretagne.
La Cour de la Grande-Bretagne n’a point fait la notification qui est requise ici. D’après tout ce que les Commissaires du Roi ont déjà publié, il ne paroit pas même qu’ils soient autorisés à faire des ouvertures relativement à cette affaire. Une partie de l’armée du Général Burgoyne consistoit en Canadiens, qui en vertu de la convention de Saratoga ont été renvoyés dans leur pays. Il est stipulé par l’Article IX de cette convention que ces Canadiens seront tenus, ainsi que les autres troupes, de ne point servir pendant la guerre actuelle dans l’Amérique Septentrionale. Personne n’ignore que le Général Carleton a traité avec mépris la susdite convention, et qu’il a forcé tous ceux qui avoient été renvoyés de faire le même service militaire auquel ils auroient été assujettis, s’il n’y avoit pas eu de capitulation. Il faut que les Commissaires Anglois soient petris d’impudence pour s’étendre comme ils le font sur la foi et le respect dûs aux traités, tandis que l’objet de leur voyage en Amérique et de leur conduite depuis qu’ils y sont arrivés, a été de persuader au Congrès de violer les Traités qu’il a solemnellement contractés avec la France. Pour parvenir à leur but, il n’y a pas de ressorts qu’ils n’ayent fait jouer. La flatterie a été la premiere arme qu’ils ont essayée. Ils ont dit aux Membres du Congrès que Rome et l’ancienne Grece ne pouvoient pas se vanter d’avoir produits de si grands hommes que ceux qui composoient le Sénat Américain. Lorsqu’ils ont vu que la vertu de nos Sénateurs ne se laissoit point ébranler par des éloges aussi fades, ils ont eu recours à des moyens qui depuis long-tems passent pour infaillibles dans la Grande Bretagne. La corruption, cette grande pierre de touche de la vertu, a été mise en usage. Mais cet écueil contre lequel tant de prétendus patriotes ont échoué, n’a point été dangereux pour le Congrès; et le Corrupteur a été dénoncé publiquement à l’univers comme un objet de mépris pour tous les honnêtes gens. On doit naturellement s’attendre que lorsque les Commissaires Anglois auront reconnu que le Congrès ne peut se laisser vaincre par les armes qui en Europe portent presque toujours des coups irrésistibles, ils abandonneront la partie, et qu’ils commenceront à dire des injures et se montreront dignes Représentans de leurs Constituans, les Ministres Britanniques, qui en toute occasion n’ont jamais joué que le rôle le plus bas et le plus méprisable.
